EXHIBIT 10.31

 

PRIVATEBANCORP, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (“Agreement”) is entered into as of the
date set forth on the signature page hereof by and between PrivateBancorp, Inc.,
a Delaware corporation (the “Company”), and the undersigned Grantee (“Grantee”).
Except as otherwise indicated or defined herein, all words with initial capitals
shall have the same meaning as ascribed to them in the PrivateBancorp, Inc.
Incentive Compensation Plan (the “Plan”). Grantee acknowledges receipt of a copy
of the Plan.

 

WHEREAS, the Company desires to grant to Grantee a certain number of shares of
Common Stock, subject to the restrictions, and on the terms and conditions, set
forth in the Plan and this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Award.

 

(a) Upon the execution and delivery of this Agreement and the related Restricted
Stock Award Certificate of even date herewith attached hereto (the “Restricted
Stock Award Certificate”), and subject to the terms and conditions of the Plan
(the terms and provisions of which are incorporated herein and expressly made a
part hereof), the Company hereby grants to Grantee the aggregate number of
shares of Common Stock of the Company set forth on the Restricted Stock Award
Certificate, subject to the restrictions and on the terms and conditions set
forth herein and in the Plan (the “Award”) and subject to any adjustment as
provided in the Plan. As soon as practicable after Grantee has executed this
Agreement and the documents described in Section 1(b), below, and delivered the
same to the Company, the Company shall cause to be issued in Grantee’s name a
stock certificate representing the total number of shares of Common Stock
covered by this Award in accordance with Section 4, below.

 

(b) Grantee shall indicate acceptance of the terms of the Award by signing and
returning a copy hereof and shall sign and return the irrevocable stock power
attached hereto to facilitate the transfer of some or all of the shares covered
by the Award to the Company (or its assignee or nominee) if required under the
terms of this Agreement or applicable laws or regulations.

 

2. Restrictions. The shares of Common Stock covered by this Award shall be
subject to the restrictions set forth in Section 9(a) of the Plan, which
include, but are not limited to, prohibitions on the sale, transfer, assignment,
pledge or encumbrance of said shares, prior to the vesting date set forth on the
Restricted Stock Award Certificate (the period ending on any such vesting
date(s) is hereinafter referred to as the “Restricted Period”). Sale, transfer
and other disposition of the shares following termination of the Restricted
Period may be limited by the absence of an established trading market for such
shares and/or the provisions of applicable securities laws. The restrictions
imposed hereunder shall not lapse upon expiration of the Restricted Period if
the issuance of such shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation and shall only lapse upon
the termination of such violation.



--------------------------------------------------------------------------------

As a condition to the receipt of the shares of Common Stock covered by this
Award, the Company may require Grantee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

3. Rights as a Shareholder. Grantee shall have the right to vote the shares of
Common Stock covered by this Award and to receive dividends thereon unless and
until such shares are forfeited pursuant to Section 5 hereof.

 

4. Custody and Delivery of Shares. Each certificate representing the shares of
Common Stock covered by this Award shall be issued in the name of Grantee and
shall bear appropriate legends regarding this Agreement and such other
restrictions on transferability, which are substantially similar to the legend
set forth as follows:

 

The shares represented by this certificate are deemed to be restricted stock and
until [DATE] (which is the fifth anniversary of the date the Award was made) are
subject to the terms and conditions, including certain restrictions on transfer,
applicable to restricted stock pursuant to the PrivateBancorp, Inc. Incentive
Compensation Plan, the Restricted Stock Award Agreement covering these shares
and the minutes of the Board of Directors and/or the Compensation Committee
meeting dated [DATE], copies of which are available from the Company.

 

The Company shall hold the certificate for shares of Common Stock covered by
this Award until the shares represented hereby have vested pursuant to the
Restricted Stock Award Certificate and Section 5 of this Agreement, and will
thereupon, subject to the satisfaction of any applicable federal, state, local
or other tax withholding obligations and applicable securities laws, deliver the
certificate for the vested shares to Grantee, and destroy the stock power
referred to in Section 1(b) relating to the vested shares, or use it to
authorize the withholding of shares for payment of taxes, pursuant to Section 7,
below.

 

5. Vesting; Effect of Termination of Employment.

 

(a) Except to the extent provided in paragraph (b) or (c), below, the shares of
Common Stock covered by this Award shall vest in accordance with the schedule
set forth in the Restricted Stock Award Certificate.

 

(b) In the event of termination of Grantee’s employment with the Company and its
Subsidiaries prior to the end of the Restricted Period for any reason other than
death, Grantee will forfeit any shares of Common Stock covered by this Award
that are not yet vested, and shall have no further rights to said shares or any
amounts attributable thereto. Notwithstanding anything herein or in the Plan to
the contrary, the Restricted Period shall terminate and the shares of Common
Stock covered by this Award shall vest in full on the date of Grantee’s death
and shall be paid to Grantee’s beneficiary or beneficiaries designated pursuant
to Section 8, below.

 

(c) If a Change in Control occurs, all restrictions imposed on the shares of
Common Stock covered by this Award shall fully and immediately lapse and be of
no further force and effect.

 

- 2 -



--------------------------------------------------------------------------------

6. Adjustment Upon Changes in Capitalization. Any additional share of Common
Stock or other securities or property issued with respect to the Common Stock
covered by this Award, as a result of any declaration of stock dividends,
through recapitalization resulting in stock splits, combinations or exchanges of
shares or otherwise, shall be subject to the restrictions and terms and
conditions set forth herein.

 

7. Payment of Taxes. Grantee or Grantee’s legal representative shall be required
to pay to the Company the amount of any federal, state, local or other taxes
which the Company determines it is required to withhold and pay over to
governmental tax authorities with respect to shares of Common Stock covered by
this Award on the date on which the Company’s tax liability arises with respect
to such shares (the “Tax Date”). Grantee may satisfy such obligation by any of
the following means: (a) cash payment to the Company, (b) delivery to the
Company of Previously-Acquired Shares of Common Stock having an aggregate Fair
Market Value determined as of the Tax Date that equals the amount required, (c)
authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value determined as of
the Tax Date that equals the amount required, or (d) any combination of (a),
(b), and (c). The value of any shares withheld may not be in excess of the
amount determined by applying Grantee’s marginal tax rates.

 

8. Beneficiary. Grantee may name, from time to time, any beneficiary or
beneficiaries to whom the shares of Common Stock covered in this Award shall be
paid in case of his death before receipt of such shares. Each designation shall
be on a form prescribed for such purpose by the Committee and shall be effective
only as set forth therein.

 

9. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock covered in this Award upon any securities exchange or
under any law or regulation, or that the consent or approval of any governmental
regulatory body is necessary or desirable in connection with the granting of
shares of Common Stock hereunder, Grantee shall supply the Committee or Company,
as the case may be, with such certificates, representations and information as
the Committee or Company, as the case may be, may request and shall otherwise
cooperate with the Company in obtaining any such listing, registration,
qualification, consent or approval.

 

10. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Grantee at the address set forth on the records of the
Company, to the Company at its offices at Ten North Dearborn Street, Suite 900,
Chicago, Illinois 60602, or such other address or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party. Any notice under this Agreement will be deemed to have been
given when received.

 

11. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

- 3 -



--------------------------------------------------------------------------------

12. Complete Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Grantee may not assign any of Grantee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.

 

15. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

16. Waiver or Modification. Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto. Waiver by either party of any breach of this Agreement shall not
operate as a waiver of any subsequent breach.

 

17. Miscellaneous.

 

(a) The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses incurred by the Company in connection therewith, and will use
its best efforts to comply with all laws and regulations which, in the opinion
of counsel for the Company, shall be applicable thereto.

 

(b) This Agreement shall not be construed as an employment contract and does not
give Grantee any right to continued employment by the Company or any affiliate
of the Company.

 

(c) This Agreement and the Award is subject to (i) the terms and conditions of
the Plan and (ii) all good faith determinations of the Committee and of the
Company pursuant to the Plan.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
     day of                 , 20    .

 

PRIVATEBANCORP, INC.

By:    

   

Name:

       

Title:

   

 

 

GRANTEE

 

Printed Name:    



--------------------------------------------------------------------------------

Certificate Number        Number of Shares                      

 

PRIVATEBANCORP, INC.

 

RESTRICTED STOCK AWARD CERTIFICATE

 

THIS CERTIFIES THAT                                      has been awarded
             shares of Common Stock, without par value, of PRIVATEBANCORP, INC.,
subject to the terms and conditions of this Certificate, the related Restricted
Stock Award Agreement and the PrivateBancorp, Inc. Incentive Compensation Plan.

 

Except as may be otherwise provided in the Restricted Stock Award Agreement or
the Incentive Compensation Plan, the restrictions applicable to shares awarded
hereunder shall lapse as to all or a portion of the number of shares set forth
above as follows:

 

   

On and After the Following

Dates:

   Maximum Percentage         

Fifth anniversary of [date of

grant]

   100%     

 

IN WITNESS WHEREOF, PRIVATEBANCORP, INC. has caused this Restricted Stock Award
Certificate to be signed by its duly authorized officer this          day of
            , 20    .

 

     By:                                                                        
   Its:                                                                      

 

-6-